Exhibit 10.18

 

 

LOGO [g48536g41x77.jpg]

 

  

 

Systems Research and Applications Corporation

4300 Fair Lakes Court

Fairfax, VA 22033

            Consultant Agreement            

Consultant Agreement (CA) No.:

SRA Project No. N/A:

Modification No.: 0 (Award)

   SRA Prime Contract No.:


SRA Prime Contract Name:

SRA Prime Task Order No.:

DPAS Rating:

 

Systems Research and Applications Corporation (“SRA”)

2000 15th Street, North

Arlington, VA 22201

 

SRA Contractual P.O.C.: Mark Schultz

Phone No.:

Fax No.:

SRA Technical P.O.C.: Jeffrey Rydant

   Wolf Den Associates, LLC (“Consultant” and,


together with SRA, the “Parties”)

7115 Wolf Den Rd

Fairfax Station, VA 22039

 

Consultant P.O.C.: Barry S. Landew

Phone No.:

Email:

Business Size:    SB                        TIN:

 

Description of Services

This CONSULTANT AGREEMENT (together with all Attachments, this “Agreement”) is
issued as follows:

 

1)      Consultant shall be retained in order to provide the services in support
of the attached Statement of Work at the rate of $28,650 per full month worked
for a not-to-exceed total of $343,800.

2)      The Period of Performance of this effort is for the period of June 1,
2009 through June 30, 2010.

3)      This Agreement is subject to and incorporates by reference as if fully
set forth herein all Attachments hereto, including without limitation Attachment
A (Statement of Work), Attachment B (SRA’s Consultant Terms and Conditions) and
Attachment F (Business Ethics and Conduct).

 

Funding Breakout

Project Name

   Project
Number    Rate    Previous
Period    Current
Period    Total
Period    Previous
Funding    Current
Funding    Total
Funding

Marketing & Sales Business

Capture

      $28,650


per
month

   0    12 months    12 months    $ 0    $ 343,800    $ 343,800

Travel

         $ 0

ODCs

         $ 0                                 

Total Time and Materials Not to Exceed Funding Value.

 

         $

 

343,800

 

Attachments

A      Statement of Work

B      SRA’s Consultant Terms and Conditions

C      Consultant Sample Invoice Format (email attachment)

D      Taxpayer W-9 Form (email attachment)

E      Representations, Certifications, and Other Statements of Offerors (email
attachment)

F       Business Ethics and Conduct

G      Consultant Security Agreement (email attachment)

 

The Consultant and the Personal Guarantor are each required to sign this
Agreement and fax back to the SRA Contractual POC stated above. The SRA
Contractual POC will execute this Agreement and return one copy for the
Consultant’s files.

 

 

1



--------------------------------------------------------------------------------

Agreed and accepted for Systems Research and

Applications Corporation:

 

Name: Stanton Sloane

 

Title: Chief Executive Officer

 

Signature:

 

 

/s/ Stanton D. Sloane                            

 

Date: May 7, 2009

 

 

Agreed and accepted for Wolf Den Associates, LLC:

 

 

Name: Barry S. Landew

 

Title: Consultant

 

Signature:

 

 

/s/ Barry S. Landew                            

 

Date: May 7, 2009

 

 

2



--------------------------------------------------------------------------------

   

Personal Undertaking and Guaranty

 

 

The undersigned (the “Personal Guarantor”) agrees personally to perform each and
every Consultant obligation as if set forth herein as binding on the Personal
Guarantor personally and further agrees to cause the Consultant to perform each
such obligation. Without limiting the foregoing, in consideration of SRA
entering into the above agreement with the Consultant and other good and
valuable consideration receipt of which is hereby acknowledged, the Personal
Guarantor hereby agrees personally and absolutely and unconditionally to
guarantee any and all obligations of the Consultant. This guaranty shall be
continuing and unlimited and may be terminated only by written consent of SRA.
SRA may exercise its rights under this guaranty without first taking any action
against the Consultant. The Personal Guarantor waives notice of default and
non-payment, and consents to the renewal, extension, waiver or modification of
any terms to the Consultant without notice. This obligation shall not be
affected by surrender or release by SRA of any security held by it, and the
Personal Guarantor agrees that this personal guaranty shall remain in full force
and effect regardless of whether the Consultant files bankruptcy, becomes
insolvent or is otherwise dissolved. Further, the Personal Guarantor hereby
agrees to all of the terms of Paragraph 17 Governing Law/Venue/Dispute as
binding on this Personal Undertaking and Guaranty and the Personal Guarantor
obligations with respect thereto.

 

Name: Barry S. Landew

 

Signature:

 

 

/s/ Barry S. Landew                            

 

Date: May 7, 2009

 

 

3



--------------------------------------------------------------------------------

Attachment A

Statement of Work

The Consultant shall support activities focused on winning new business and
increasing SRA’s organic growth as may be directed from time to time by the SRA
Marketing and Sales Director. At the discretion of the Marketing and Sales
Director, these activities may include:

 

  •  

Providing thought leadership on strategic bids. Specific activities include, but
are not limited to, developing win strategies; developing pricing strategies;
and writing proposal sections.

  •  

Designing capture and proposal training approaches and programs, and developing
capture and proposal training materials.

  •  

Developing white papers, position briefs and other conceptual, strategic
approaches to organic growth challenges and opportunities. Providing support for
the implementation of approved strategic growth initiatives, as requested

  •  

Supporting Marketing and Sales initiatives to document SRA proprietary
approaches, cost and pricing data, capture and proposal best practices and model
example products, as well as other Marketing and Sales activities to develop
reusable capture and proposal material and data.

In addition, the Consultant will support new organic growth initiatives that
emerge over time, as requested by the Marketing and Sales Director.

The Consultant (including its employee) shall not participate in evaluation of
SRA employee performance, shall not represent itself or its employee to third
parties as being an employee of SRA, and will limit its activities to the SRA
organization for which it is acting as consultant. Consultant agrees to abide by
the foregoing and, except upon express direction of SRA, to limit its activities
to the Marketing and Sales organization.

The Consultant (including its employee) at all times shall perform its duties
subject to and in strict accordance with SRA policies and procedures and
applicable laws.

 

4



--------------------------------------------------------------------------------

Attachment B

Consultant Terms and Conditions

The contents of this Agreement establish the terms and conditions under which
services will be furnished to SRA by the Consultant.

 

1. Statement of Work—The Consultant will perform services in the field of
Marketing and Sales business capture activities. The SRA project manager and the
precise character and scope of services are outlined in Attachment A, Statement
of Work.

 

2.

Payment/Reimbursement—SRA will pay the Consultant a rate of $28,650 per month
worked for each full month in which the Consultant performs any services under
this Agreement, with no required minimum hours worked per month. In no event
shall the cumulative amount to be paid to the Consultant in connection herewith
exceed $343,800. The Consultant shall bill not earlier than the first (1st) of
and not later than the tenth (10th) day of the month for the services performed
during the previous month, and pursuant to Paragraph 12 hereof, such bill will
be paid within fifteen (15) days of receipt of original invoice. Should the
project manager request that the Consultant travel outside the Consultant’s
local area in fulfillment of this Agreement, SRA will reimburse the Consultant
for the cost of such travel on the same basis as travel reimbursement is made to
SRA employees. Such reimbursement shall include actual reasonable costs for
Consultant’s own air, rail, and ground transportation. Reimbursement for air and
rail travel is limited to coach accommodations. Meals and other expenses
incidental to Consultant’s travel shall be reimbursed on a per diem basis in
accordance with the Federal Travel Regulation’s per diem rates. Receipts are
required for all out-of-pocket, non-per diem expenses. Consultant will be solely
responsible for all other expenses of its business, and at its expense will
provide all equipment (including cellular phone, etc.) and supplies necessary to
perform its services; provided that, to support SRA network security, Consultant
agrees for such services to use a computer to be supplied by SRA. Consultant
will be solely responsible for all expenses associated with its place of
business and, at its discretion, may at any time perform its services outside
the SRA premises; provided that if Consultant from time to time believes proper
performance of any service necessitates temporary location on SRA premises, the
Consultant may work in temporary work space commonly designated by SRA for
outside vendors on SRA premises without charge. To the extent this paragraph or
otherwise this Agreement provides for expense reimbursements that are taxable to
the Consultant and subject to Section 409A of the Internal Revenue Code, they be
paid only for the expenses incurred during the duration of this Agreement and
shall satisfy the requirements of U.S. Treasury regulation § 1.409A-3(i)(1)
(iv)(A).

 

3. Independent Contractor—In the performance of such services, the Consultant’s
relationship to SRA shall be solely to provide personal services on an
independent contractor basis. In this capacity, the Consultant will not be a
regular employee of SRA and, therefore, will not be entitled to worker’s
compensation coverage, unemployment insurance or any other type or form of
insurance or benefit normally provided by SRA for its employees and SRA will not
be responsible for withholding federal income or social security taxes from the
fee paid to the Consultant.

The Consultant shall be solely responsible for reporting and paying all federal,
state, and local taxes arising from its or its employee’s performance and any
payments to Consultant under this Agreement, including but not limited to:

 

  (a) Federal and state income taxes

  (b) Federal self-employment taxes

  (c) County business property taxes.

The Consultant shall be liable to, and hereby agrees to indemnifies and hold
harmless, SRA for any assessments plus penalties paid by SRA to foreign,
federal, state or local tax authorities resultant from Consultant’s failure to
pay such tax or withholdings.

The Consultant shall purchase, at the Consultant’s expense, the following types
of insurance policies as deemed necessary or desirable for its or its employee’s
own protection:

 

5



--------------------------------------------------------------------------------

  (a) Medical, hospital and dental insurance

  (b) Disability, creditor protection and life insurance

  (c) Automobile, public liability and property damage insurance

  (d) Professional liability insurance.

The Consultant shall be responsible for arranging, at the Consultant’s expense,
the following fringe benefits as deemed necessary or desirable:

 

  (a) Vacation, sick leave, personal leave, holiday leave and jury duty leave

  (b) Pension and profit-sharing benefits.

 

4. Task Compliance—The Consultant is generally free to perform the services in
any manner desired, subject to satisfactory completion of the task as designated
by SRA and to compliance at all times with SRA policies and procedures and
applicable laws. SRA reserves the right to require compliance with specific
guidelines in order to assure that the product complies with the requirements of
SRA. The Consultant is responsible for obtaining any training necessary for
satisfactory completion of the task assigned and for any expenses of performing
its services other than those to be reimbursed pursuant to Paragraph 2 above.
During the period of this Agreement, the Consultant shall not perform similar
services for any third party in competition, directly or indirectly, with SRA
except as approved in writing by SRA. However, the Consultant is free to provide
services to other parties as long as activities do not interfere with the
Consultant’s satisfactory and timely completion of the contracted tasks.

 

5. Assignment and Transfer of IP Rights—The Consultant shall assign, convey and
transfer to SRA without further consideration, each and every invention,
discovery, improvement, and patent relating to the field identified in paragraph
1, above, conceived or developed by the Consultant while performing the
contracted tasks for SRA under this Agreement. The Consultant, upon request,
shall execute any required papers and furnish all reasonable assistance to SRA
to vest all rights, title, and interest in such inventions, discoveries,
improvements and patents. All data, copyrights and copyrightable creations and
reports developed in the performance of this Agreement and any tasks under this
Agreement shall be the sole property of SRA and shall be used by the Consultant
solely in performing work for SRA. Upon termination or expiration of this
Agreement, the Consultant shall deliver all records, data, information, and
other documents and all copies thereof to SRA.

 

6. Proprietary Information; Nonsolicitation; Nondisparagement—

 

  (a) The term “Proprietary Information” means all information and data the
Consultant receives in connection with the contracted tasks under this Agreement
relating to SRA technology, products, services or other business, in whatever
form such information may be disclosed, including, without limitation:
(i) product or service information, including designs and specifications,
development plans, patent applications, and strategy; (ii) marketing
information, including lists of potential or existing customers or suppliers,
marketing plans and surveys; (iii) computer software, including codes,
flowcharts, algorithms, architectures, menu layouts, routines, report formats,
data compilers and assemblers; and (iv) financial information, including sales,
pricing and revenue information; and (v) information on SRA governmental program
performance. For Proprietary Information exchanged in relation to a Government
proposal or other Government opportunity, Consultant shall treat the Proprietary
Information in strict accordance with the Procurement Integrity Act. Under this
Agreement, Proprietary Information shall include, but not be limited to,
derivative and residual forms of Proprietary Information, as well as proprietary
information of SRA client(s) and licensors, all of which shall be treated in
strict accordance with the provisions herein.

 

  (b) “Proprietary Information” shall not include information which: (i) is or
becomes generally available to the public other than as a result of a disclosure
by the Consultant, or (ii) becomes available to the Consultant on a
non-confidential basis from a source other than SRA or any of its
representatives, provided that such source is not bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, SRA or any other party with respect to such information.

 

6



--------------------------------------------------------------------------------

  (c) The Consultant agrees that, for three (3) years after receipt of
Proprietary Information under this Agreement, or for the duration of a resulting
contract, whichever is longer, such Proprietary Information received from SRA:
(i) will only be used for the purpose of the work described in Attachment A,
Statement of Work; (ii) will not be disclosed to any third party without prior
written approval of SRA; (iii) may only be disclosed when otherwise permitted on
a “need-to-know” basis to persons who have been advised of the existence of this
Agreement and agree to be bound by its terms; (iv) will be treated with at least
the same degree of care as the Consultant treats its or its employee’s own
Proprietary Information, but in no event with less than a reasonable degree of
care; (v) will be copied only to the extent necessary for the purpose of the
work described in Attachment A, Statement of Work; and (vi) will remain the
property of SRA.

 

  (d) If Consultant receives a subpoena or other validly issued administrative
or judicial process demanding confidential or proprietary information of SRA,
Consultant shall promptly notify SRA and tender to it the defense of such
demand. Unless the demand shall have been timely limited, quashed, or extended,
Consultant shall thereafter be entitled to comply with such demand to the extent
permitted by law. If requested by SRA, Consultant shall cooperate in the defense
of a demand.

 

  (e) Neither the execution and delivery of this Agreement, nor the furnishing
of any Proprietary Information by the Parties hereunder shall be construed as
granting to any other Party to this Agreement, either expressly, by implication,
estoppel, or otherwise, a license under any trademark, patent, copyright or any
other intellectual property right hereafter owned or controlled by the Party
furnishing same.

 

  (f) Consultant acknowledges that unauthorized disclosure or use of SRA
Proprietary Information could cause irreparable harm and significant injury to
SRA that may be difficult to ascertain. Accordingly, Consultant agrees that SRA
shall have the right to seek and obtain immediate injunctive relief from breach
or threatened breach of this Agreement, in addition to any other rights and
remedies it may have.

 

  (g) Consultant shall return to SRA the original and all copies of written
information furnished to Consultant upon SRA request or upon Consultant’s
determination that he no longer has a need for such Proprietary Information.

 

  (h) Consultant agrees not to disclose or use any Proprietary Information of
SRA in any manner, directly or indirectly, for the purpose or with the result of
obtaining, for itself or any third party, an advantage, benefit or gain, whether
real or potential, over the general public, whether in connection with investing
or trading in securities or for any other purpose other than the work described
in Attachment A, Statement of Work.

 

  (i) Consultant agrees that (a) until the first anniversary of the expiration
or termination of this Agreement, Consultant and its employees (including Barry
Landew) will not solicit any employee of SRA, its subsidiaries, its parent or
their respective affiliates to discontinue that person’s employment relationship
with SRA or such other company; and (b) Consultant and its employees (including
Barry Landew) will not make any voluntary statements, written or oral, or cause
or encourage others to make any such statements that falsely defame, disparage
or criticize the personal and/or business reputations, practices or conduct of
SRA, its subsidiaries, its parent or their respective affiliates, or any officer
or director thereof, except that this provision shall not be interpreted to
prevent Consultant or its employees from testifying in response to a subpoena,
with respect to any legal action involving Consultant and SRA, discussions with
legal advisors or as otherwise may be required by law.

 

7. Prohibition on Lobbying—Concerning work under this Agreement, the Consultant
shall not engage in any effort on behalf of SRA to lobby (including to influence
or attempt to influence) Congress, any Federal agency, any member of Congress,
any Federal officer, or any Federal agency employee or employee of a member of
Congress as to the award of a Federal contract, unless such activity is
expressly approved by the SRA project manager in writing. If such efforts are
approved in writing by the SRA project manager, the Consultant shall give the
SRA project manager a written statement describing the details of the activity.
This statement is required by the “Truth in Lobbying Law”, a/k/a “Byrd
Amendment”.

 

7



--------------------------------------------------------------------------------

8. Classified Material—If any information or material acquired or developed by
the Consultant in performance under this Agreement is, or becomes classified,
the Consultant agrees to preserve the security of such work in compliance with
all applicable laws and regulations of the United States. Any data or
information of any type acquired or generated by the Consultant in the
performance of services under this Agreement shall be submitted to SRA security
for review before publication or dissemination in any way.

 

9. Compliance with Law / Conflict of Interest—In performing under this
Agreement, the Consultant agrees to comply with applicable laws and regulations,
and not make improper payments or engage in unlawful conduct. The Consultant
further agrees that the services to be performed under this Agreement shall not
result in a conflict of interest prohibited by the laws of the United States or
other jurisdictions. The Consultant also agrees to take necessary action to
avoid any conflicts of interest that may result for any activity or Statement of
Work (SOW) provided more specifically by SRA. By execution of this Agreement,
the Consultant certifies that to the best of its knowledge and belief, no
conflict of interest, real or apparent, organizational or personal, exists in
relation to performance under this Agreement. SRA obligations under this
Agreement shall terminate immediately and all payments due shall be forfeited
if, in rendering services hereunder, improper payments are made, unlawful
conduct is engaged in, or any part or remuneration payable under the agreement
is used for an illegal purpose. Additionally, no remuneration shall be payable
if such payment is prohibited by any law, regulation, or decision of any
applicable government or agency thereof.

 

10. Disclosure to US Government—The Consultant’s identity, the amount of the
remuneration to be paid, and the details of the agreement may be disclosed to
the Government of the United States and the government of any foreign country
involved.

 

11. Period of Performance/Termination—

 

  (a) The period within which the services may be rendered under this Agreement
shall begin and end on the dates cited on the first page of this Agreement and
shall not be renewed except with the written agreement of both parties in their
respective sole discretion.

  (b) At any time, SRA in its sole discretion may upon written notice terminate
Consultant’s rights under this Agreement. Upon such termination, SRA shall have
no continuing liabilities or obligations of any kind other than as herein
expressly provided to survive termination.

  (c) At any time, the Consultant in its sole discretion may upon written notice
terminate its rendering of services under this Agreement.

  (d) Within 10 working days of any termination, SRA may, at its option, request
in writing and Consultant shall provide a written final report reasonably
satisfactory to SRA covering all the work accomplished under this Agreement from
date of execution to date of termination. Such final report shall be at no
additional cost to SRA.

 

12. Invoicing—The Consultant shall submit invoices monthly to SRA for payment as
stated in paragraph 2 of this Agreement. The invoices shall be addressed to
Subcontracts Accounts Payable at 4300 Fair Lakes Court, Fairfax, VA 22033 unless
otherwise directed by SRA. Proper invoice support/documentation is required for
payment. A copy of the task order (if any) must be attached to the invoice.
Invoices shall be submitted on the Consultant’s letterhead specifying:

 

  (a) The SRA Project Manager

  (b) The dates covered in this invoice to include where, when, and for whom
each task was performed;

  (c) A brief description of specific tasks or services performed, including
work products/deliverables, i.e., reports, briefings, presentations, etc., and
to whom delivered;

  (d) The details and support documentation of any expenses reimbursable under
paragraph 2, above; and

  (e) Identification of any activity covered in the “Truth in Lobbying Law”
together with any report required by law.

Submission of invoices shall constitute a certification that the Consultant has
complied with the terms and conditions of this Agreement, the specific tasks for
which the invoice is submitted, and certification of compliance

 

8



--------------------------------------------------------------------------------

with all laws, regulations and policies referenced herein. The payment terms are
net fifteen (15) days from receipt of original invoice.

 

13. Records—Consultant shall maintain complete and accurate accounting records
in accordance with generally accepted accounting principles which substantiate
Consultant’s charges and expenses hereunder, and Consultant shall retain such
records for a period of four (4) years from the date of final payment under this
Agreement.

 

14. Entire Agreement—This Agreement and any Exhibits or Attachments issued
hereunder set forth the entire understanding and agreement of the parties as to
the subject matter thereof, and there are no other understandings,
representations or promises, written or verbal, not set forth therein or on
which either Party has relied. This Agreement may not be modified except by a
written document executed by both Parties. Paragraph headings hereunder are for
informational purposes only and are not part of this Agreement.

 

15. Severability—In the event any one or more of the provisions (or portion(s)
thereof) of this Agreement is held invalid or otherwise unenforceable, the
remaining portion of any such provision shall continue in full force and effect
to the fullest extent permitted by applicable law.

 

16. Hotline Reporting—Any incidents of unethical practices and/or procurement
fraud may be reported anonymously through the use of “SRA’s Business Ethics and
Procurement Fraud Hotline”. Please Call: 866-802-2521

 

17. Governing Law/Venue/Dispute—This Agreement shall be governed by and
construed in accordance with the laws of Virginia, without giving any effect to
any conflict of law provisions thereof. Any controversy, claim, or dispute
arising out of or relating to this Agreement, or the breach thereof, or the
termination thereof, including any claims under federal, state, or local law,
shall be resolved by arbitration before a single arbitrator to be held in
Fairfax, Virginia, in accordance with the rules of the American Arbitration
Association governing employment disputes. Any award rendered by the arbitrator
shall be final and binding, and judgment upon the award may be entered in any
court having jurisdiction thereof. In connection with any award, the arbitrator
shall identify a “non-prevailing party.” Such non-prevailing party shall be
solely responsible for all costs charged by the American Arbitration Association
or the arbitrator in connection with the arbitration, and the prevailing Party
shall be reimbursed for any amounts advanced therefore, including without
limitation fixing fees, administrative fees, and out-of-pocket costs charged by
the American Arbitration Association, as well as witness fees, and reasonable
attorneys’ fees.

 

18. Limitation of SRA Liability—Except for violation of Paragraph 6 hereof,
under no circumstances shall either Party be liable hereunder for incidental,
consequential, indirect or punitive damages, regardless of the basis for the
claim or whether either Party or anyone else was advised of the possibility of
such damages. Under no circumstances shall SRA’s total aggregate liability
exceed the total value of this Agreement as stated in Description of Services
above.

 

19. Assignment—Neither Party may assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of the other party, and
any such attempted assignment shall be void; provided, that SRA may assign this
Agreement to its parent, subsidiary, or other subsidiary of its parent
(“Affiliate”) provided such Affiliate assumes all of SRA’s rights and
obligations hereunder. Unless approved by SRA in writing in advance, no work or
Services to be performed by Consultant hereunder shall be subcontracted to or
performed on behalf of Consultant by any third party.

 

20. Notices—All notices required under this Agreement shall be deemed sufficient
to have been given, and service thereof complete, upon (i) hand delivery,
(ii) receipt, refusal, or non-delivery if mailed certified or registered mail,
postage prepaid, or (iii) by overnight courier service to the following
addresses of the respective parties

 

If to Consultant:    Name :    Wolf Den Associates, LLC,      

c/o Barry S. Landew

 

   Address :   

7115 Wolf Den Rd

Fairfax Station, VA 22039

 

  

Phone Number:

 

Email:

  

 

9



--------------------------------------------------------------------------------

If to SRA:      

Mark D. Schultz, General Counsel

Systems Research and Applications Corporation

4350 Fair Lakes Court

Fairfax, VA 22033

 

21. Publicity—Consultant agrees not to name SRA, including its parent,
subsidiaries, or affiliates, in any press releases, promotional materials, or
advertising without prior written consent of SRA, which will not be unreasonably
withheld.

 

22. Cooperation and Further Assurances—The Parties shall execute and deliver all
such further documents and instruments and take all actions as the other Party
may reasonably require to effectively carry out or evidence the intent and
meaning of this Agreement.

 

10



--------------------------------------------------------------------------------

Attachment C

Consultant Invoice Format

Consultant Invoice Instructions

 

Consultant Invoice for Services

U.S. Mail:

        Email:     

Systems Research & Applications

Corporations

        invoices@sra.com     

ATTN: Subcontracts Accounts Payable

              

4300 Fair Lakes Court

        For SRA Internal Use Only:     

Fairfax, VA 22201

        Processed Through:     

Company Information:

Name:    Wolf Den Associates, LLC   

Home

Phone:

     Address:      7115 Wolf Den Rd   

Work

Phone:

               TIN/SSN:                   Fairfax Station, Virginia 22039       
    

 

Date Submitted:                   Invoice Number:
Billing Period (Monthly):            to               Consultant Agreement #:
Hourly/Daily Rate:    Prime Contract #:

 

Project Name  

 

  

Project
  Number  

 

  

 

Labor
    Category Code    

  (for SRA Use
Only)  

 

  

  Dates Work  
Performed

 

  

Current

 

  

Cumulative

 

                        Hours
  Worked        Amount      Hours
  Worked        Amount  

1)

                                                                                
      

2)

                                                                                
      

3)

                                                                                
      

4)

                                                                                
       TOTAL:                    

 

  Project Name:        Project Number:        Element:        Explanation:     
  Amount:  

1)

                   

2)

                   

3)

                    TOTAL:         

 

Non-Labor (Travel and Other Costs)—Receipts or other documentation must be
attached to this invoice

TOTAL AMOUNT DUE:         

 

Consultant Signature:       Date:         Project Manager Signature:          
Date:        

 

11



--------------------------------------------------------------------------------

Attachment E

Representations, Certifications, and Other Statements of Offerors

Consultant covenants, represents and warrants to SRA that:

 

  (a) Consultant is duly authorized to enter into and perform this Agreement and
is not subject to any agreement or understanding with any third party that is
inconsistent with, or would restrict or impair the ability to fully perform the
obligations under, this Agreement.

 

  (b) For so long as this Agreement shall be in force, Consultant will not enter
into any other agreement or arrangement that will in any material way restrict
or impair its or its employee’s ability to fully provide the Services set out in
the Statement of Work to this Agreement.

 

  (c) Consultant (including its employee) will comply with all laws, rules and
regulations applicable in providing Services under this Agreement, as well as
any applicable work protocols for the effort identified in the Standard
Operating Procedures (SOPs) of SRA or its client. In addition, if Consultant
performs work outside of the United States, Consultant (including its employee)
shall comply with all applicable local laws, rules and regulations of the
country and/or locale in which work is performed, provided that they are not in
contradiction to U.S. laws and/or regulations.

 

12



--------------------------------------------------------------------------------

Attachment F

Code of Business Ethics and Conduct

CONSULTANT—PLEASE RETAIN FOR YOUR RECORDS

CONSULTANT OBLIGATIONS

Consultant (including its employee) at all times shall act in strict accordance
with SRA International, Inc. Code of Business Ethics and Conduct, a copy of
which is attached. Consultant acknowledges it has been provided with a copy of
the Code, has thoroughly reviewed its contents and agrees strictly to comply
with the Code at all times. If SRA at any time in its discretion deems that
Consultant (or its employee) has not complied fully with the Code, SRA, without
limiting its other legal remedies, may immediately terminate Consultant’s rights
under the Consultant Agreement without any further liabilities of any kind other
than as herein expressly provided to survive termination.

 

13